Title: James Lovell to Abigail Adams, 4 September 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Aug. i.e. September 4th. 1781
       
      
     
     Supposing Col. Laurens to have arrived at Rh. Island, I was greatly chagrined when he told me he had no Letters for you; and I was searching his papers to pick from them all the Comfort I could, to be transmitted to Braintree, when I found he had landed at Boston and had sent you a Message of what Satisfaction he could furnish relative to your dear Partner and your Children. What I told you from Mason was indubitably true being all in the Train of natural Consequence to what is now communicated to us.
     We are, at this present Writing, in high Glee with our General in the City and the french Troops encamped on the Commons, and with the Log Book of a Vessel this Afternoon, putting the highest probability of compleat Success upon the present military Movements. I want only my Spectacles which are left at the State House to make me quite happy by enabling me to prosecute the pleasing Task of Correspondence with one of the ——est and ——est and ——est Women. I am sure Madam there is nothing of Flattery or improper Affection in those half written Epithets though they partake of the superlative Degree. I am equally sure that the Spirit of Misinterpretation of any one of your Circle can find no Malice there: It is impossible for a single Heart in this City to feel malicious while the Bells are so sweetly chiming—always however excepting the Hearts of the Tories.
     
      JL
     
     
      Your Letter of July 20 / Aug. 6 reached me yesterday.
     
    